DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 22 AUGUST 2019 has been considered.  Claims 1-25 are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 NOVEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “134” has been used to designate both second layer [0037] and inlet [0038].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2B, character 250; Figure 4C, characters 401, 442; Figure 6, characters 602, 620; Figure 8A, characters 813, 818, 816; Figure 14B, character 1460.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10, 13-18 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14 of copending Application No. 16/547,673 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both are directed towards at least three layers arranged in the same arrangement with a second layer with a set of well and a channel for fluid .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 5, the language recites ‘in a sufficient amount within a predetermined time’ is considered to be indefinite.  It is unclear as to what is a ‘sufficient amount within a predetermined time’.
In Claim 18, the language recites ‘sufficient to’ is considered to indefinite claim language.  
The term ‘sufficient’ is not defined by the specification.
Claim Objections
Claim 2 is objected to because of the following informalities:  In the preamble of the instant claim, it recites ‘The method’; this should be ‘The apparatus’.  Examiner interprets Claim 2 to read “The apparatus  of claim 1, “.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-16, 18 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JACKINSKY, US Publication No. 2011/0024813 A1, submitted on the Information Disclosure Statement on 17 NOVEMBER 2020, US Patent Documents Cite No. 13.
Applicant’s invention is drawn towards an apparatus. 
Regarding Claim 1, the reference JACKINSKY discloses an apparatus, Figure 1-3, abstract, card 10, [0017], comprising: 
a first layer being substantially transparent, Figure 1, [0007, 0017, 0018], layer 16; and 
a second layer coupled to the first layer to collectively define a set of wells, Figure 1, [0007, 0017, 0019], layer 12 with chamber 18, 20, 24, 25, 28, the second layer defining a channel, [0007, 0017, 0019], layer 12 with channel 22, the second layer being substantially absorbent to infrared radiation, abstract, [0017], layer 12 is opaque absorbs a suitable amount of energy; and 
a third layer coupled to the second layer, Figure 1, [0007, 0017, 0019], Figure 1, layer 14,  the third layer defining an opening configured to receive a fluid, [0020], Figure 1, opening 36, the 
Additional Disclosures Included are: Claim 2: wherein the apparatus of claim 1, wherein the first layer and the third layer are each independently transparent, [0018].; Claim 3: wherein the apparatus of claim 1, wherein substantially transparent includes light transmission of at least one of ultraviolet light, visible light, and infrared radiation, [0018].; Claim 4: wherein the apparatus of claim 1, wherein the second layer is substantially absorbent to at least one of mid- infrared radiation and near-infrared radiation, [0017], layer 12 is opaque absorbs a suitable amount of energy.; Claim 5: wherein the apparatus of claim 1, wherein substantially absorbent to infrared radiation includes absorbing infrared radiation in a sufficient amount within a predetermined period of time to transition a portion of the first layer and the third layer from a solid phase to a molten phase, [0017, 0021].; Claim 11: wherein the apparatus of claim 1, further comprising an infrared laser weld coupling the first layer and the third layer to the second layer, [0017, 0021].; and Claim 12: wherein the apparatus of claim 1, wherein the apparatus is configured to receive a sample including one or more of blood, serum, plasma, and urine, [0019].
Applicant’s invention is drawn towards a device. 
Regarding Claim 13, the reference JACKINSKY discloses an apparatus, , Figure 1-3, abstract, card 10, [0017], comprising: 
a first layer being substantially transparent and defining a set of wells and a channel, , Figure 1, [0007, 0017, 0019], layer 12 with chamber 18, 20, 24, 25, 28, [0007, 0017, 0019], layer 12 with channel 22; 
a second layer disposed on a surface of the first layer, Figure 1, [0007, 0017, 0018], layer 16, the second layer being substantially absorbent to infrared radiation, [0018]; and 

Additional Disclosures Included are: Claim 14: wherein the apparatus of claim 13, wherein the first layer and the third layer are substantially transparent to at least one of ultraviolet light, visible light, and infrared radiation, [0018].; Claim 15: wherein the apparatus of claim 13, wherein the second layer is substantially absorbent to at least one of mid-infrared radiation and near-infrared radiation, [0017], layer 12 is opaque absorbs a suitable amount of energy.; Claim 16: wherein the apparatus of claim 14, wherein substantially transparent includes light transmission of at least one of ultraviolet light, visible light, and infrared radiation, [0018].; Claim 18: wherein the apparatus of claim 13, wherein substantially absorbent to infrared radiation includes absorbing infrared radiation sufficient to transition a portion of the first layer and the third layer from a solid phase to a molten phase, , [0017, 0021].; and Claim 24: wherein the apparatus of claim 13, wherein the apparatus is configured to receive a substance including one or more of blood, serum, plasma, and urine, [0019].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 17, 20 and 21 rejected under 35 U.S.C. 103 as being unpatentable over JACKINSKY, US Publication No. 2011/024813 A1, submitted on the Information Disclosure Statement on 17 NOVEMBER 2020, US Patent Documents Cite No. 13.
Regarding Claims 6 and 17, the JACKINSKY reference discloses the claimed invention, but is silent in regards to wherein the wherein the second layer is substantially absorbent to at least 940 nm wavelength radiation. 
However, the JACKINSKY discloses the intermediate layer (the second layer) include an opaque material that is absorbent to laser beam energy, [0007, 0017].  JACKINSKY further discloses in an embodiment, a pair of additional opacified hot-melt layers 50, 52 are sandwiched between the intermediate layer 112 and the top and bottom layers 114, 116.  The opacified layers 50, 52 can be formed from a hot-melt material that is opacified such that the hot-melt material becomes laser absorbing, Figure 3, [0022-0024]. 
While JACKINSKY does not specifically disclose the second layer is substantially absorbent to at least 940 nm wavelength radiation, the disclosure of JACKINSKY teaches the opaque material that is absorbent to laser beam energy, therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the opaque material that is absorbent to laser beam energy so that it is substantially absorbent to at least 940 nm wavelength radiation so that the material is able to absorb energy up to at least the infrared range.  
Regarding Claims 20 and 21, the reference JACKINSKY discloses the claimed invention, but is silent in regards to wherein the second layer includes at least about 0.1% by weight of a laser absorbing composition.
The JACKINSKY discloses opaque material that is absorbent to laser beam energy bonds the intermediate layer, [0007].  The second intermediate layer may also include opacified hot-melt layers to absorb the energy of the laser beam, [0022-0024].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the second layer includes at least about 0.1% by weight of a laser absorbing composition .  

Claims 7, 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JACKINSKY, US Publication No. 2011/024813 A1, submitted on the Information Disclosure Statement on 17 NOVEMBER 2020, US Patent Documents Cite No. 13, and further in view of HAUPT, US Publication No. 2006/0057245 A1, submitted on the Information Disclosure Statement on 17 NOVEMBER 2020, U Patent Documents Cite No. 15. 
Regarding Claim 7 and 19, the JACKINSKY discloses the claimed invention, but is silent in regards to wherein the first layer, the second layer, and the third layer are independently composed of one or more of acrylic, polycarbonate, cyclic olefin copolymers (COC), polystyrene, and acrylonitrile butadiene styrene (ABS).
The HAUPT reference discloses an apparatus, abstract, assembly 300, Figure 5, [0145], comprising: 
a first layer, Figure 5, layer 510; and 
a second layer, Figure 4 and 5, microfluidic element 100, [0143], coupled to the first layer to collectively define a set of wells, Figure 4, reservoir 403, [0142], the second layer defining a channel, Figure 4, channels 103, [0142]; and 
a third layer, Figure 5, cover 511, [0143], coupled to the second layer, wherein the first layer, the second layer, and the third layer are independently composed of one or more of acrylic, polycarbonate, cyclic olefin copolymers (COC), polystyrene, and acrylonitrile butadiene styrene (ABS), [0019, 0099].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to have the first layer, the second layer, and the third layer are independently composed of one or more of acrylic, polycarbonate, cyclic olefin copolymers (COC), polystyrene, and acrylonitrile butadiene styrene (ABS) as suggested by HAUPT to have material that has desired properties of chemical resistance, mechanical flexibility, gas permeability, water impermeability, optical transparency, releasable adhesion, HAUPT [0098].  
Regarding Claim 8, the JACKINSKY discloses the claimed invention, but is silent in regards to wherein the second layer includes at least about 0.1% by weight of carbon black.
The HAUPT reference discloses an apparatus, abstract, assembly 300, Figure 5, [0145], comprising: 
a first layer, Figure 5, layer 510; and 
a second layer, Figure 4 and 5, microfluidic element 100, [0143], coupled to the first layer to collectively define a set of wells, Figure 4, reservoir 403, [0142], the second layer defining a channel, Figure 4, channels 103, [0142]; wherein the second layer comprises a material made opaque to radiation by adding absorbing pigments, e.g. carbon black, [0139]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the composition of the second layer so that it includes at least about 0.1% by weight of carbon black to control the amount of radiation through the device, [0139].  
Regarding Claim 9, the JACKINSKY discloses the claimed invention, but is silent in regards to wherein the second layer includes between about 0.2% to about 0.4% by weight of carbon black.
The HAUPT reference discloses an apparatus, abstract, assembly 300, Figure 5, [0145], comprising: 

a second layer, Figure 4 and 5, microfluidic element 100, [0143], coupled to the first layer to collectively define a set of wells, Figure 4, reservoir 403, [0142], the second layer defining a channel, Figure 4, channels 103, [0142]; wherein the second layer comprises a material made opaque to radiation by adding absorbing pigments, e.g. carbon black, [0139]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the composition of the second layer so that it includes between about 0.2% to about 0.4% by weight of carbon black to control the amount of radiation through the device, [0139].  
Claims 10, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JACKINSKY, US Publication No. 2011/024813 A1, submitted on the Information Disclosure Statement on 17 NOVEMBER 2020, US Patent Documents Cite No. 13, and further in view of BRAYNIN, US Patent 5,242,606 A, submitted on the Information Disclosure Statement on 17 NOVEMBER 2020, US Patent Documents Cite No. 6.
Regarding Claims 10 and 22, the reference JACKINSKY discloses the claimed invention, but is silent in regards to wherein the apparatus further comprising a lyophilized reagent disposed in at least one well of the set of wells.
The BRAYNIN discloses an apparatus, abstract, Figure 1, rotor 10, Column 6 line 1-6, comprising: a first layer being substantially transparent; Figure 1, layer 16, Column 6 line 1-20, and a second layer, Figure 1, layer 14, coupled to the first layer, Column 5 line 3-19, to collectively define a set of wells, Figure 1, chamber 40, 44, Column 6 line 35-48, the second layer defining a channel, Figure 1, passage 46, Column 6 line 35-48; and a third layer coupled to the second layer, Figure 1, layer 12, Column 6 line 1-34, the third layer defining an opening configured to receive a fluid, Figure 1, layer 12 includes port 22, Column 6 line 21-22, the third layer being substantially 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify at least one of the wells with a lyophilized reagent disposed therein to immediately react the sample with the reagent upon contact.  
Additional Disclosures Included (dependent form Claim 22) is: Claim 23: wherein the apparatus of claim 22, further comprising an infrared laser weld coupling the first layer and the third layer to the second layer, [0017, 0021].
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over BRAYNIN, US Patent 5,242,606 A in view of JACKINSKY, US Publication No. 2011/024813 A1, submitted on the Information Disclosure Statement on 17 NOVEMBER 2020, US Patent Documents Cite No. 13, and further in view of BOEHM, US Publication No. 2017/0050185 A1, submitted on the Information Disclosure Statement on 17 NOVEMBER 2020, US Patent Documents Cite No. 18. 
Regarding Claim 25, the reference BRAYNIN discloses rotor device, abstract, Figure 1, rotor 10, Column 6 line 1-6, including: a first layer being substantially transparent; Figure 1, layer 16, Column 6 line 1-20, a second layer, Figure 1, layer 14, coupled to the first layer, Column 5 line 3-19, to collectively define a set of wells, Figure 1, chamber 40, 44, Column 6 line 35-48, the second layer defining a channel, Figure 1, passage 46, Column 6 line 35-48; and a third layer coupled to the second layer, Figure 1, layer 12, Column 6 line 1-34, the third layer defining an opening configured to receive a fluid, Figure 1, layer 12 includes port 22, Column 6 line 21-22, the third layer being substantially transparent, Column 5 line 20-25, wherein the channel 
The BRAYNIN discloses the claimed invention except for wherein there is a fourth layer. 
JACKINSKY discloses a device including a  first layer being substantially transparent, Figure 1, [0007, 0017, 0018], layer 16; and a second layer coupled to the first layer to collectively define a set of wells, Figure 1, [0007, 0017, 0019], layer 12 with chamber 18, 20, 24, 25, 28, the second layer defining a channel, [0007, 0017, 0019], layer 12 with channel 22, the second layer being substantially absorbent to infrared radiation, abstract, [0017], layer 12 is opaque absorbs a suitable amount of energy; and a third layer coupled to the second layer, Figure 1, [0007, 0017, 0019], Figure 1, layer 14,  the third layer defining an opening configured to receive a fluid, [0020], Figure 1, opening 36, the third layer being substantially transparent, [0018], wherein the channel establishes a fluid communication path between the opening and the set of wells, [0020], Figure 1; and a fourth layer coupled to the third layer, [0024].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to include a fourth layer as taught by JACKINSKY for providing another layer for labeling. 
The combination above suggests the claimed invention, but is silent in regards to a kit and wherein the kit includes a container. 
However, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the combination so that it is in a kit to have all necessary items for using the apparatus all in one convenient location. 
The BOEHM reference discloses a rotor device, Figure 1-4, cartridge 200, comprising: a plurality of layers, Figure 4, layers 400 and 118; a container including a membrane and a fluid, the 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to have a container to be held within the rotor device to selectively disperse fluid within the rotor device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 5,478,751 to OOSTA discloses an apparatus comprising: a first layer; and a second layer coupled to the first layer to collectively define a set of wells, the second layer defining a channel; and a third layer coupled to the second layer, the third layer defining an opening configured to receive a fluid, wherein the channel establishes a fluid communication path between the opening and the set of wells, Figure 1 and 2, Column 11.  The OOSTA reference disclose all of the structural limitation of the claimed except for the characteristic of the first and third layers to be transparent. 
US Publication No. 2005/0109396 A1 to ZUCCELLI discloses an apparatus comprising: a first layer being substantially transparent; and a second layer coupled to the first layer to collectively define a set of wells, the second layer defining a channel, the second layer being substantially absorbent to infrared radiation; and a third layer coupled to the second layer, the third layer defining an opening configured to receive a fluid, the third layer being substantially transparent, wherein the channel establishes a fluid communication path between the opening and the set of wells, [0105-0107], Figure 1A. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM





/CHRISTINE T MUI/Primary Examiner, Art Unit 1797